                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

HENRY SEELIGSON, JOHN M.                    §
SEELIGSON, SUZANNE SEELIGSON                §
NASH, and SHERRI PILCHER,                   §
individually and on behalf of all others    §
similarly situated,                         §
                                            §
          Plaintiffs,                       §
                                            §
v.                                          §         Civil Action No.
                                            §         3:16-CV-00082-K
                                            §
DEVON ENERGY PRODUCTION                     §
COMPANY, L.P.,                              §
                                            §
          Defendant.                        §

                         MEMORANDUM OPINION AND ORDER

     Before the Court is Plaintiffs’ Supplemental Motion for Class Certification (Doc.

No. 208) (“The Motion”). After reviewing The Motion, response, reply, relevant

portions of the record, evidence submitted by the parties, and the applicable law, the

Court GRANTS Plaintiffs’ Motion. Because Defendant applied a uniform pricing

structure to every member of the class, the Court finds that damages and breach can

be shown on a classwide basis. Because Texas employs a “categorical” approach to the

discovery rule, the Court finds that statute of limitation and discovery rule issues do

not predominate over common questions.

     I.      Factual Background

          Henry Seeligson, John M. Seeligson, Suzanne Seeligson Nash, and Sherri


                                            1
Pilcher (collectively, the “Proposed Class Representatives,” or “Plaintiffs”) brought this

action on behalf of similarly situated royalty owners alleging that Defendant Devon

Energy Production Company, L.P. (“DEPCO”) improperly and intentionally underpaid

royalties owed to Plaintiffs and class members for gas that was processed through the

Bridgeport Gas Processing Plant (the “Bridgeport Plant”).

      Plaintiffs and proposed class members own or owned royalty interests in wells

that produce gas that was processed through the Bridgeport Plant of DEPCO (the

“Class Wells”). DEPCO serves as either the lessee, operator, or the entity required to

remit revenue to royalty owners for the Class Wells. In some instances, DEPCO

assumes all three of these roles. DEPCO sold residue gas and natural gas liquids

(“NGLs”) from the Class Wells at or near the wellhead to Devon Gas Services, LP

(“DGS”). The relevant leases provide that on gas sold at the wellhead, “the royalty shall

be one-eighth of the net proceeds received from such sale,” whereas for gas sold or used

off the premises, the royalty shall be ”the market value at the well of one-eighth of the

gas so sold or used.” These sales are governed by one common contract—the Gas

Purchasing and Processing Agreement (“GPPA”). Under the GPPA, DGS purportedly

paid DEPCO prices equal to 82.5% of the value of the residue gas and NGLs and

deducted 17.5% as a processing fee.

      Plaintiffs claim that DEPCO improperly passed the 17.5% fee on to them and

all class members by reducing their royalty payments by 17.5%. Plaintiffs allege that

this processing fee was artificially inflated and that it resulted in a price or value that


                                            2
was substantially lower than any price or value a prudent or diligent operator would

have obtained under the same or similar facts or circumstances. Plaintiffs further

contend that DEPCO could have reasonably obtained a higher price or value through

a lower processing fee from DGS but failed to do so in order to secretly create a lucrative

profit center for DEPCO, DGS, and their parent company, Devon Energy Corporation,

at the expense of Plaintiffs and the Class. Plaintiffs point to the contracts between DGS

and other producers such as Enervest and Cross-Tex, which processed gas at roughly

one-third the cost charged to DEPCO. Plaintiffs argue that the notably lower processing

fees are evidence that DGS did not act as a reasonably prudent operator in procuring

the 17.5% rate.

   II.      Procedural Background

            A. District Court Proceedings

         Plaintiffs filed this case in the Eastern District of Texas, a district in which some

of their wells are located. On October 22, 2015, DEPCO filed an Emergency Motion

to Stay the proceedings in the Eastern District pending resolution of Defendant’s

Motion to Transfer Venue. Ultimately, this case was transferred to the Northern

District of Texas on January 12, 2016. On February 11, 2016, this Court denied

Plaintiffs’ Motion for Class Certification, Appointment of Class Representatives and

Appointment of Class Counsel. On February 25, 2016, Plaintiffs filed a motion asking

the Court to reconsider its order denying class certification and for leave to file a second

class certification motion. The Court held a hearing on these Motions on May 4, 2016


                                               3
where counsel for all parties presented argument and evidence on Plaintiffs’ Motions.

Following the hearing, the Court granted Plaintiffs’ Motion to Reconsider Order

Denying Class Certification and certified the following class:

      All person or entities who, between January 1, 2008 and February 28, 2014, (i)
      are or were royalty owners in Texas wells producing natural gas that was
      processed through the Bridgeport Gas Processing Plant by Devon Gas Services,
      LP (“DGS”); (ii) received royalties from Devon Production Company, L.P.
      (“DEPCO”) on such gas; and (iii) had oil and gas leases that were on one of the
      following forms: Producers 88-198(R) Texas Paid-Up (2/93); MEC 198 (Rev.
      5/77); Producers 88 (Rev 10-70 PAS) 310; Producers 88 Revised 1-53—(With
      Pooling Provision); Producers 88 (2-53) With 640 Acres Pooling Provision;
      Producers 88 (3-54) With 640 Acres Pooling Provision; Producers 88 (4-76)
      Revised Paid Up with 640 Acres Pooling Provision; Producers 88 (7-69) With
      640 Acres Pooling Provision; and Producers 88 (Rev. 3-42) With 40 Acres
      Pooling Provision (“The Class Lease Forms”).
      The persons or entities excluded from the Class are: (a) overriding royalty
      interest owners who derive their interest through the oil and gas lease; (b) all
      governmental entities, including federal, state and local governments and their
      respective agencies, departments, or instrumentalities; (c) the States and
      territories of the United States or any foreign citizens, states, territories or
      entities; (d) the United States of America; (e) publicly traded entities and their
      respective parents, affiliates, and related entities; (f) owners of any interests
      and/or leases located on or within any federally created units; (g) owners of any
      non-operating working interest for which DEPCO or its agents or
      representatives, as operator, disburses royalty; (h) DEPCO and any entity in
      which DEPCO has a controlling interest, and their officers, directors, legal
      representatives and assigns; and (i) members of the judiciary and their staff to
      whom this action is assigned.

Defendant requested and was granted an interlocutory appeal under Rule 23(f).

          B. Fifth Circuit

      On appeal, a unanimous panel of the Fifth Circuit issued an unpublished opinion

on October 16, 2018, affirming much of this Court’s holding, but remanding on one

predominance issue. Defendant petitioned for a Panel Rehearing and Rehearing En


                                           4
Banc. The Fifth Circuit denied the petitions but substituted a new, unpublished

opinion on February 20, 2019. The Opinion affirmed a substantial majority of this

Court’s holding and remanded on two specific issues, one regarding commonality and

one regarding predominance. Defendant did not challenge the Court’s rulings regarding

numerosity, typicality, adequacy of representation, and superiority. Seeligson v. Devon

Energy Prod. Co., L.P., 761 F. App'x 329, 334 (5th Cir. 2019). The Fifth Circuit affirmed

the Court’s decision that the Class of royalty owners was ascertainable, holding that

“both DEPCO and the public records provide sufficient objective criteria from which

to identify class members.” Id. The Fifth Circuit also affirmed the Court’s finding that

all of the class leases imposed the same duty to market, rejecting Defendant’s argument

that the express marketing clause imposed a different standard than the duty implied

at law. Id. at 336. On the topic of breach, the Fifth Circuit determined that “it is

possible that Plaintiffs could demonstrate that DEPCO breached its implied duty to

market by basing its price on a higher processing fee than the fee that a ‘reasonably

prudent operator would have received at the wellhead.’” Id. at 337. The Panel held that

“[the district] court did not abuse its discretion in determining that whether DEPCO

breached its duty to Plaintiffs was a common question capable of classwide resolution.”

Id. at 337 n.42.

      While acknowledging that the Court did not abuse its discretion in finding that

breach was capable of being determined on a classwide basis, the Fifth Circuit

remanded “for further consideration whether additional specific evidence supports the


                                           5
conclusion that the breach of the duty to market and damages from any breach can be

evaluated classwide or if a well-by-well analysis is required.” Id. at 337. The Fifth

Circuit also instructed the Court to determine whether statute of limitations and tolling

inquiries would predominate over common questions of law or fact. Id. at 339.

   III.   Applicable Law

      Once the party seeking certification establishes that a putative class is definable

and ascertainable, which Plaintiffs have achieved, that party must demonstrate that the

putative class meets all four requirements of Federal Rule of Civil Procedure 23(a) and

at least one of the three requirements of Federal Rule of Civil Procedure 23(b). Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011). Under Rule 23(a), the party

seeking certification must first demonstrate that:

      (1) the class is so numerous that joinder of all members is impracticable,
      (2) there are questions of law or fact common to the class,
      (3) the claims or defenses of the representative parties are typical of the
      claims or defenses of the class, and
      (4) the representative parties will fairly and adequately protect the
      interests of the class.

FED. R. CIV. P. 23(a).

      Second, the proposed class must satisfy at least one of the three requirements

listed in Rule 23(b), which are:

      (1) prosecuting separate actions by or against individual class members
      would create risk of:
            (A) inconsistent or varying adjudications with respect to individual
            class members that would establish incompatible standards of
            conduct for the party opposing the class; or

                                           6
               (B) adjudications with respect to individual class members that, as
               a practical matter, would be dispositive of the interests of the other
               members not parties to the individual adjudications or would
               substantially impair or impede their ability to protect their
               interests;
       (2) the party opposing the class has acted or refused to act on grounds
       that apply generally to the class, so that final injunctive relief or
       corresponding declaratory relief is appropriate respecting the class as a
       whole; or
       (3) the court finds that the questions of law or fact common to class
       members predominate over any questions affecting only individual
       members, and that a class action is superior to other available methods
       for fairly or efficiently adjudicating controversy.

FED. R. CIV. P. 23(b).

       Plaintiffs bear the burden of showing that class certification is appropriate.

Unger v. Amedisys, Inc., 401 F.3d 316, 320 (5th Cir. 2005). Class certification is at the

discretion of this Court, which has inherent power to manage and control pending

litigation. Fener v. Operating Eng’r Const. Indus. & Miscellaneous Pension Fund (Local 66),

579 F.3d 401, 406 (5th Cir. 2009). Although a court does not reach the merits of the

case in evaluating whether class treatment is appropriate, it may look past the pleadings

to understand the claims, defenses, relevant facts, and applicable substantive law to

make a meaningful decision on class certification. Unger, 401 F.3d at 321. “Rule 23

grants courts no license to engage in free-ranging merits inquiries at the certification

stage.” Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013).

Defendant did not challenge this Court’s findings as to numerosity, superiority,

representativeness, and typicality while the Fifth Circuit affirmed the Court’s finding


                                             7
regarding ascertainability. Seeligson, 761 F. App'x at 334. The remaining issues engage

specific aspects of commonality under 23(a) and predominance under 23(b). To satisfy

Rule 23(a)’s commonality requirement, Plaintiffs have to demonstrate that there are

questions of law or fact common to the class. Id. A common question must be of such

a nature that it is capable of classwide resolution—which means that determination of

its truth or falsity will resolve an issue that is central to the validity of each one of the

claims in one stroke. Id. A Rule 23(b) predominance inquiry “entails identifying the

substantive issues that will control the outcome, assessing which issues will

predominate, and then determining whether the issues are common to the class, a

process that ultimately prevents the class from degenerating into a series of individual

trials.” Id. at 338.

   IV.     Analysis

       The issues before the Court include: 1) Whether specific evidence supports the

proposition that breach and damages can be established on a classwide basis and 2)

Whether statute of limitations and discovery rule inquiries predominate common

questions. Critical to the Court’s analysis of breach and damages is a finding that the

proposed alternative rate can be found on a classwide basis. Because the alternative

rate can be shown classwide, and Defendant applied the same pricing mechanism to

every member without regard to individual well characteristics, the Court finds that

breach is a common question capable of classwide resolution. Because Plaintiffs have

identified a formula that would adequately measure the alleged breach, the Court finds


                                             8
that damages are similarly susceptible to classwide resolution. Because Texas employs

a “categorical” approach to the discovery rule, asking whether the 17.5% rate was

discoverable as an objective matter, the individual issues of tolling will not predominate

over the common question of breach.

          A. The Court finds that breach can be decided on a classwide basis

      Because Plaintiffs can demonstrate what rate a reasonably prudent operator

would have received on a classwide basis, the Court finds that breach can subsequently

be shown classwide. Although the Fifth Circuit acknowledged that “[the district] court

did not abuse its discretion in determining that whether DEPCO breached its duty to

plaintiffs was a common question capable of classwide resolution,” it nonetheless

remanded for further consideration of specific evidence of whether breach can be

determined classwide. Seeligson, 761 F. App'x at 337 n.42. Though the Court did not

abuse its discretion in deciding that the breach question was capable of classwide

resolution, the Fifth Circuit wants it to go further in its analysis. Because the common

duty to market is established, the Court interprets the directive to determine whether

Plaintiffs would be able to show what rate a reasonably prudent operator would have

received (the Reasonably Prudent Operator Rate, or “RPO rate”) on a classwide basis.

This analysis is relevant to determining whether both breach and damages are common

questions capable of classwide resolution. Because gas is bought and sold under one

contract and the RPO rate inquiry does not require proof of other sales, the Court finds

that a proposed RPO rate would be “applicable to the class as a whole” and be “subject


                                            9
to generalized proof.” Nichols v. Mobile Bd. of Realtors, Inc., 675 F.2d 671, 676 (5th Cir.

1982).

       i.     The Court finds that an alternative rate can be shown on a classwide basis

       Because the duty to market is established classwide, the next question is whether

Plaintiffs can provide evidence of breach that is generalized and common to the class.

“The legal requirement that class members have all ‘suffered the same injury’ can be

satisfied by an instance of the defendant's injurious conduct, even when the resulting

injurious effects—the damages—are diverse.” In re Deepwater Horizon, 739 F.3d 790,

810–11 (5th Cir. 2014). It is established that Defendant owed a uniform duty to

market to every member of the class. See Seeligson, 761 F. App'x at 336 (“The district

court did not abuse its discretion in holding that DEPCO owed all class members the

same duty, under either the express marketing clause or the implied duty to market.”).

“The duty DEPCO owed to the royalty owners was an obligation to obtain the best

current price reasonably available [for the gas].” Id. (citing Union Pac. Res. Grp., Inc. v.

Hankins, 111 S.W.3d 69, 71 (Tex. 2003)). To determine whether DEPCO breached

that duty, the jury would still need to determine “the price a reasonably prudent

operator would have received at the wellhead.” Id. To satisfy the commonality

requirement under Rule 23(a)(2), the parties at this stage need only to provide evidence

to demonstrate that a contention is common, but not that it is correct—the Court

refrains from resolving questions of merit where possible at this stage so long as

Plaintiffs show the claim is common to the class. See Deepwater Horizon, 739 F.3d at


                                             10
811. The contention here is that the 17.5% rate in the GPPA, which applied to every

class member without regard to origin or specific characteristics, was a violation of the

duty to market because a reasonably prudent operator would have achieved a lower

rate. Because this contention is common to the class, related to the same injurious

conduct, and susceptible to generalized evidence, the Court finds that breach can be

determined on a classwide basis.

       The Court finds that because all of the gas at issue was processed at one gas

processing plant and sold by DEPCO to DGS on an aggregate, classwide basis pursuant

to a common contract demonstrates that an alternative rate can also be shown on a

classwide basis. Because the alternative rate can be shown on a classwide basis, whether

the rate employed by Defendant constitutes a breach can also be shown. When

examining whether breach occurred, “[t]he Bowden court explained that variations in

well locations, quality of production, and field regulations, among other factors, will

require the jury to conduct a well-by-well analysis ... unless the class offers particular

evidence that the gas price at the wells can be evaluated classwide.” Seeligson, 761 F. App'x at

336 (citing Bowden v. Phillips Petroleum Co., 247 S.W.3d 690, 701–02 (Tex. 2008))

(internal quotations removed). This includes “if a class offered evidence that [the

defendant] was artificially lowering the prices it charged [its affiliate] for gas sales across

the board or that [it] was systematically miscalculating the royalty payments, such

claims might be more susceptible to certification.” Id. at 336–37 (citing Bowden, 247

S.W.3d at 702 n.5).


                                              11
       Here, the 17.5% rate was “systematically” applied to every lease without regard

to its specific characteristics or origin. Both this Court and the Fifth Circuit found that

“Devon Energy used its multi-subsidiary, uniform pricing gimmick for each and every

well in the system, regardless of location, lease differences, etc.” Id. at 337. Because the

17.5% off-the-top applied to every class member, the class could provide generalized,

common proof that this rate was an “artificial” mechanism used to lower the price of

gas sales across the board. Defendant similarly will have the opportunity to provide

evidence that the 17.5% was a reasonably prudent rate to apply and not an artificial

reduction. Either way, whether the rate was artificial or not will be determined in a

“single stroke” for all members of the class.

       ii.    Plaintiffs do not need evidence of other sales to demonstrate a breach of the

              reasonably prudent operator standard

       Plaintiffs do not need to show evidence of other sales to demonstrate that a

breach of the duty to market occurred. Defendant’s primary contention is that the lack

of evidence of other sales means the class cannot show a breach of the duty to market.

“The implied covenant to reasonably market. . .focuses on the behavior of the lessee

rather than on evidence of other sales and asks whether the lessee acted as a reasonably

prudent operator under the same or similar facts and circumstances.” Hankins, 111

S.W.3d at 71 (citing Amoco Prod. Co. v. Alexander, 622 S.W.2d 563, 567–68

(Tex.1981)); see also Occidental Permian Ltd. v. Helen Jones Found., 333 S.W.3d 392, 401

(Tex. App.—Amarillo 2011, pet. denied) (citing Hankins, 111 S.W.3d at 71) (“[I]n an


                                              12
evaluation of the sufficiency of the evidence it breached its duty to reasonably market

the casinghead gas, our inquiry must focus on its behavior, not on evidence of other

sales.”). The Fifth Circuit explained that these implied covenants exist “[t]o balance

the significant powers vested in the lessee against the lessor's interest in seeing the lease

developed, and to discourage the lessee from considering only its own interests when a

conflict of interest develops.” Davis v. CIG Expl., Inc., 789 F.2d 328, 332 (5th Cir.

1986). Because of the “significant powers vested” and the isolating nature of lessor-

lessee relationships, “every claim of improper operation by a lessor against a lessee

should be tested against the general duty of the lessee to conduct operations as a

reasonably prudent operator in order to carry out the purposes of the oil and gas lease.”

Amoco Prod. Co., 622 S.W.2d at 568.

       Because the reasonably prudent operator inquiry does not require evidence of

other sales, there is no reason to now even consider that the lack of other sales for this

combination of class leases precludes an alternative rate from being determined in the

aggregate. Defendant argues that the breach inquiry must be well-by-well in order to

determine what alternative rate each well could have received, and seems to raise this

argument under both the commonality and predominance inquiries. If the inquiry

required a well-by-well analysis of breach, then DEPCO would be correct that

individual questions would predominate and class certification would fail under

23(b)(3).   But the breach inquiry does not require well-by-well analysis because

DEPCO applied the 17.5% to the class leases in the aggregate. Defendant relies on the


                                             13
fact that Plaintiffs’ experts are not able to provide evidence that another company

would have processed all of the gas in the proposed class. Defendant’s argument

misunderstands the reasonably prudent operator analysis because it proceeds under the

premise that Plaintiffs must show evidence of other sales to prevail in the first place.

Nor does Defendant’s argument impact the Court’s 23(a) analysis because the lack of

other sales does not negate the common question of whether 17.5% was the rate a

reasonably prudent operator would have achieved.

      In Hankins, the Texas Supreme Court held that a class challenging the propriety

of a marketing fee (a proxy for the “processing fee” in this case) would not be certified

because the class contained market value leases. A “market value” or “market price”

clause requires payment of royalties based on the prevailing market price for gas in the

vicinity at the time of sale, irrespective of the actual sale price. Bowden, 247 S.W.3d at

699. By contrast, “Proceeds” or “amount realized” clauses require measurement of the

royalty based on the amount the lessee in fact receives under its sales contract for the

gas. Id. The Texas Supreme Court in Hankins held that market value leases could not

be certified because they require individualized inquiry and already had protection

from abuse by setting royalties on objective measures. Hankins, 111 S.W.3d at 74. The

Texas Supreme Court then cited Amoco to “contrast” between the inquiry required of

market value leases and the inquiry applied to proceeds leases. See id. at 71 (citing

Amoco Prod. Co., 622 S.W.2d at 567–68). Because proceeds leases were not protected

by objective measures such as market value, the Texas Supreme Court held that a sham


                                           14
transaction (or improper fee) would create liability for an operator. Id. at 75 (“[A]

finding that Union Pacific engaged in a sham transaction might affect the outcome of

the proceeds owners' claims but would not determine its liability to the market-value

owners.”). This logic would necessarily extend to a class composed of entirely proceeds

leases if every lease was injured by the same improper fee.

       The Court understands the reliance on Amoco, combined with the explicit

reference to proceeds leases, to mean that a proceeds class who had the same fee applied

across the board could present evidence that a reasonably prudent operator would have

applied a lower fee (or none at all). The entire class in this case is composed of proceeds

leases. The gas was sold under one contract, and the fee applied in the aggregate.

Transcript of Hearing on Motion to Reconsider Order Denying Class Certification and

Motion for Class for Class Certification at 47. Plaintiffs’ theory of breach is that a

reasonably prudent operator would have achieved a lower fee. At the class certification

stage, the Court asks whether the contention is common, not whether it is correct. See

Deepwater Horizon, 739 F.3d at 811. Lessors in this case have composed the class by

following the guidance provided by the Texas Supreme Court and limited their claim

to proceeds leases only. After fleshing out the analysis at the Fifth Circuit’s request, the

Court has the same opinion regarding the viability of the Class under Texas law.

       Plaintiffs’ evidence of other prices charged for gas filtered through BPS, though

not required, are examples of “generalized, classwide proof” that will aid a jury in

determining whether DEPCO acted as a reasonably prudent operator when negotiating


                                            15
the 17.5% rate. Relevant evidence is that Devon Gas Services, when negotiating at

arms-length, allegedly applied a processing cost that is one-third of the total price

charged to DEPCO, its affiliate. See Transcript of Hearing on Motion to Reconsider

Order Denying Class Certification and Motion for Class for Class Certification at 24

(examining that the contract between Enervest and DGS charged 16.8 cents per one

million British Thermal Units (MMBTU) whereas the GPPA imputed a roughly 51

cent per MMBTU charge). Defendant argues that the contracts do not apply because

they do not reflect the “same or similar circumstances” of the GPPA. That is a merit

question not to be addressed at this stage. Because Plaintiffs do not need evidence of

other sales to demonstrate a breach of the reasonably prudent operator standard, the

Court does not need to weigh in on whether the third-party contracts stand for the

proposition that Plaintiffs advance.

      iii.   The Court finds that whether the 17.5% is characterized as a sale or a processing

             fee does not change the duty to market nor preclude class certification

      Defendant claims that Plaintiffs shift theories throughout the pleadings and

briefs—the Court disagrees. Plaintiffs’ theory is that Defendant owed the class leases a

duty to market, and it breached that duty by failing to procure the best price available.

Seeligson, 761 Fed. Appx. at 331. Plaintiffs refer to the 17.5% off-the-top as a

“processing fee”—because it is not clear what else it might be. Defendant attempts to

recouch the 17.5% as a “discounted sale” to reflect the value of the gas at the wellhead.

That is just another way of saying the same thing—incorporating processing costs into


                                              16
the value at the wellhead. See, e.g., Tana Oil & Gas Corp. v. Cernosek, 188 S.W.3d 354,

360–61 (Tex. App.—Austin 2006, pet. denied) (“In exchange for its sale of 100% of

the total volume of raw gas at the well, Tana received a price equivalent to 84% of the

proceeds for the processed gas. . . this pricing formula represents the negotiated value

of the raw gas.”); see also Shoop v. Devon Energy Prod. Co., L.P., 2013 WL 12251353, at

*13 (N.D. Tex. Mar. 28, 2013) (Solis, J.) (finding the Tana transaction “similar” to the

transaction between DEPCO and DGS). Whether the 17.5% is characterized as a

discounted sale at the wellhead or the application of processing costs, DEPCO still owes

a duty to class members to achieve the best price reasonably available for the gas. Either

way, operators are bound to behave in a reasonably prudent manner by getting the

lowest processing fee (and highest price) reasonably available. Period. Whether or not

Defendant did achieve that price is a merits question “that determination of its truth

or falsity will resolve an issue that is central to the validity of each one of the claims in

one stroke.” Wal-Mart Stores, Inc., 564 U.S. at 350.

       If the 17.5% discounted rate is neither the difference between the product at the

wellhead and the value of processed gas nor a 17.5% processing fee then Defendant

would not have a legitimate business purpose for the discounted rate. Though this lack

of legitimate business purpose seems to be endorsed by Defendant’s own pleadings. See

DEPCO’s Amended Answer to Plaintiffs’ First Amended Class Action Complaint, and

Counterclaim, Subject to Motion to Transfer Venue at 14 (explaining that DEPCO can

deduct actual costs on top of the 17.5% rate outlined in the GPPA). According to those


                                             17
pleadings, DEPCO has not applied the processing costs despite the application of the

17.5% discount. So if the 17.5% is not a processing fee, then the pleadings show

DEPCO charged Plaintiffs 17.5% for. . .what? A real charge for a phantom reason.

      Because the Gas Purchasing and Processing Agreement is a long-term contract,

Defendant argues that recognizing Plaintiff’s theory of liability would impose a “duty

to renegotiate” and cites Occidental Permian Ltd. v. Helen Jones Found., 333 S.W.3d 392,

397–98 (Tex. App.—Amarillo 2011, pet. denied), as barring this outcome as a matter

of law. The dispute in Helen Jones arose in 2010 when royalty owners disagreed over

the treatment of casinghead gas royalties under leases signed in the 1930s and 1940s.

Helen Jones Found., 333 S.W.3d at 397–98. While the leases had been signed in arms-

length, good faith negotiations, the leases and processing plants had since been

acquired by the same company which resulted in an affiliate situation similar to the

one at bar. Id. at 397. The Plaintiffs in Helen Jones argued that the affiliate nature of

the leaseholder and processor allowed the opportunity to renegotiate to accommodate

the new market conditions (secondary and tertiary recovery from CO2 injections). Id.

at 403 (“Under the royalty owners' theory, [Defendant] breached its duty to reasonably

market by failing to modify the terms of the gas sales contracts precisely because it,

acting alone, has the ability to do so.”). The Appeals Court rejected this theory on the

grounds that a reasonably prudent operator would not have a duty to modify a gas

contract negotiated at arms-length. Id. The Appeals Court emphasized that the parties

did not set up the offending gas marketing arrangements but “simply acquir[ed] both


                                           18
sides of arrangements that were prudent when established.” Id. at 402. Here, DGS and

DEPCO set up this gas affiliate marketing arrangement, the prudence of which is now

being challenged. A trial on the merits regarding this affiliate transaction will be ferreted

out by the finder of facts.

       The Court is not imposing a “duty to renegotiate” when it finds that Plaintiffs

could demonstrate that the arrangement violates the reasonably prudent operator

standard. Defendant argues that “as a matter of law [] a producer does not have a duty

to renegotiate gas purchase agreements with its affiliate.” Def. Resp. to Pl. Supp. M’tn

for Class Cert., Doc. No. 208, at 12. Defendant claims that, were the Court to recognize

that Plaintiffs have an actionable theory regarding the prudence of the GPPA, then the

Court would be imposing a duty to renegotiate. This is not so. The choices of DEPCO

if found to have breached their duty to market is the same as any breaching party to a

lawsuit.

       iv.    The bifurcated royalty, by its plain text, does not trigger “market value” royalties

       Defendant’s argument that the bifurcated royalty precludes certification fails

under Exxon Corp. v. Middleton, 613 S.W.2d 240, 242 (Tex. 1981), as applied to a plain

reading of the text. Defendant claims that if the Court recognized a processing theory

of liability then the gas would be sold “off the premises” as a matter of law. Because

gas sold off the premises triggers a market value royalty obligation, recognizing such

theory would therefore preclude class certification. Hankins, 111 S.W.3d at 74. In

Middleton, the lease distinguished between gas “sold or used off the premises” and gas


                                               19
“sold at the wells” and provided two standards for computing royalties, market value

and amount realized (proceeds). 613 S.W.2d at 242. The natural gas in question was

produced on the lease but processed at a gas plant in the same field but off the lease

grounds. Id. The question was whether a sale in the field, but not on the premises of

the lease, is a sale “off the premises” or a sale “at the wells.” Id. The Texas Supreme

Court conducted a plain language analysis and concluded that “sold at the wells” means

sold at the wells within the lease, and not merely sold within the fields. Id. at 243.

       Defendant’s theory fails under the legal test articulated in Middleton because,

under the GPPA, gas is sold at the wellhead which, under the plain language of the

leases, triggers proceeds royalty obligations. In Middleton, when determining which

royalty provision applied, the Texas Supreme Court asked, “where did the sale occur?”

and then relied on the plain text of the lease to guide the rest of the inquiry. Id. at 242.

There, it was undisputed that the gas was sold after being processed. Id. The processing

plant was located in the same field which created the dispute as to whether a sale at

the plant created a sale “at the well.” Id. Because the analysis turns on where the gas is

sold, where DGS processes the gas is irrelevant because the parties have consistently

asserted that the gas is sold at the wellhead. See DEPCO’s Amended Answer to

Plaintiffs’ First Amended Class Action Complaint, and Counterclaim, Subject to

Motion to Transfer Venue at 14 (“DEPCO sells production from the wells on Plaintiffs’

1988 Leases to DGS at the well and the point of delivery from DEPCO to DGS is

likewise at the well.”); see also Transcript of Hearing on Motion to Reconsider Order


                                            20
Denying Class Certification and Motion for Class for Class Certification at 72 (DEPCO

counsel states that “DEPCO, the producer. . .sells the gas to an affiliated buyer, DGS.

. .at the wellhead.”)[hereinafter DEPCO Pretrial Material].

       Defendant’s position that applying a processing cost creates an off-the-premises

sale, and therefore market value royalty obligation, as a matter of law is directly

contradicted by the plain language of the lease used by Defendant. An oil and gas lease

is a contract, and its terms are interpreted as such. See Anadarko Petroleum Corp. v.

Thompson, 94 S.W.3d 550, 554 (Tex. 2002). We give the language its plain,

grammatical meaning unless doing so would clearly defeat the parties' intentions. Id.

The lease at issue in this case states that royalties to be paid by Lessee are:

      (b) on gas. . .produced from said land and sold or used off the premises. . .the
      market value at the well of one-eighth of the gas so sold or used. . .and provided
      further on gas sold at the wells the royalty shall be one-eighth of the net proceeds
      received from such sale, it being understood that Lessor’s interest shall bear one-eighth
      of the cost of all compression, treating, dehydrating, and transporting costs incurred in
      market the gas so sold at the wells.”
Oil, Gas and Mineral Lease, Doc. No. 219 (emphasis added).

       From the plain language alone, the Court derives two glaring issues with

Defendant’s theory. The first is that “net proceeds” is clearly the measurement when

Defendant has asserted throughout the entire litigation that the gas is sold at the

wellhead. See DEPCO Pretrial Material, supra p. 20 (asserting that, under the GPPA, gas

is sold at the wellhead). The second is that a sale at the wellhead can still carry costs

without being converted into a “market value” measurement. The parties made it

painstakingly clear that gas “so sold at the well” will be measured by “net proceeds”


                                              21
and bear proportionate costs to market. To recognize Defendant’s argument would be

to vitiate the intent of the parties as expressed through the plain language of the text.

      v.     Plaintiffs’ theory of breach does not trigger an “off the premises” sale

      Applying the processing fee does not create an “off the premises” sale as a matter

of law. The Texas Supreme Court explained this concept clearly in Heritage:

      The purpose in specifying “at the well” is to distinguish between gas sold in the
      form in which it emerges from the wellhead and gas which thereafter has had
      value added by transportation or processing. The Fifth Circuit held that royalties
      under a “market value at the well” clause should compensate only for the value
      of the gas at the well, before the operator adds value. Accordingly, that court
      concluded that royalty owners may be charged with all expenses subsequent to
      production including processing, transportation, removal of sulfur, and other
      marketing costs where the royalty provision measures value “at the well.” This
      reasoning is persuasive.

Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 127 (Tex. 1996) (citing Piney Woods

Country Life Sch. v. Shell Oil Co., 726 F.2d 225 (5th Cir.1984) (internal citations

omitted). The Texas Supreme Court clearly states that applying processing and

marketing costs is compatible with a valuation “at the well.” Id. The use of “market

value” as opposed to “proceeds” in Piney Woods does not affect the analysis. See Judice

v. Mewbourne Oil Co., 939 S.W.2d 133, 137 (Tex. 1996) (citing Martin v. Glass, 571 F.

Supp. 1406, 1411–15 (N.D. Tex. 1983), aff'd, 736 F.2d 1524 (5th Cir. 1984)) (“Net

proceeds” expressly contemplates deductions, and. . .“at the well” means before value

is added by preparing the gas for market.); see also Byron C. Keeling, In the New Era of

Oil and Gas Royalty Accounting: Drafting A Royalty Clause That Actually Says What the

Parties Intend It to Mean, 69 Baylor L. Rev. 516, 524 (2017) (explaining the distinction


                                              22
between the “yardstick” of how royalties will be determined and the “location of the

yardstick” which determines the point at which lessee will calculate the royalties). In

Judice, the Texas Supreme Court explicitly recognized that value can be measured “at

the well” while still including deductions so long as the proceeds are “net” and not

“gross.” 939 S.W.2d at 136–37. Heritage, Piney Woods, and Judice are all seminal cases

that directly negate Defendant’s assertion that incorporating a processing fee into the

valuation means the gas cannot be sold “at the well.” Many of Defendant’s theories

and arguments turn on this point. The Court is unpersuaded.

      The District Court in the Shoop case, which included virtually identical

allegations against DEPCO and DGS by a separate plaintiff class, similarly concluded

that the gas was sold at the wellhead even when the processing fee was applied. There,

the Plaintiffs argued that the sale between DEPCO and DGS did not occur at the

wellhead in an attempt to base the proceeds on a higher downstream value. Shoop v.

Devon Energy Prod. Co., L.P., 2013 WL 12251353, at *13 (N.D. Tex. Mar. 28, 2013)

(Solis, J.). While Plaintiffs in the current case proceed under a different theory, the

analysis applies to Defendant’s contention that characterizing the 17.5% discount as a

“processing fee” triggers “market value” measurement as a matter of law. In rejecting

that notion, the District Court in Shoop aptly stated that “royalty calculations based on

downstream activities [do] not automatically uproot contractual language dictating

where the gas is sold when Texas law is outcome determinative.” Id.




                                           23
      The Plaintiffs in Shoop argued that “since the sales price is not calculated until

after the gas is processed and transported to the Bridgeport plant, the sale cannot occur

at the well.” Id. The District Court similarly found cases like Tana to be “in diametric

opposition” to that argument (again, the same argument adopted by Defendant in the

present case). Id. The District Court characterized the Tana exchange as follows: “In

exchange for that sale, Defendant receives a price equivalent for a certain percentage

of the processed gas proceeds. Plaintiffs derive their royalty payments from this

percentage.” Id. Concluding that “Under similar facts, [DEPCO] sells the raw gas to

DGS at the well” and “even though the price is not established until after the gas is

transported and processed, the sale still occurs at the well.” Id. Because the gas is sold

at the wellhead, the measurement of royalties under the plain language of the lease is

“net proceeds.” Defendant’s arguments to the contrary conflate the relationship

between the measurement (proceeds versus market value) and the location (at the

wellhead versus off the premises).

      Finally, advancing a “sham” sale theory does not preclude “at the well”

valuation. A sham sale is a phony sale, essentially a charge without purpose; imposed

with the intent to defraud. See Sham, MERRIAM-WEBSTER’S DICTIONARY (11th ed.

2003) (defining Sham as “a trick that deludes,” also known as a hoax). In spirit with

Defendant’s running theme that any and every potential theory of liability triggers

“market value” royalty, Defendant claims (without authority) that a sham sale triggers

“market value” royalty obligations. This is because the sham sale allegedly means the


                                           24
gas is being sold off the lease. The Court sees no reason, and Defendant offers no

authority, why sham sales cannot occur at the wellhead. The parties have maintained

that the gas is sold at the wellhead. Sham or not, the plain language of the lease

controls.

      vi.    The Court finds that Plaintiffs can demonstrate breach on a classwide basis

      The Court finds that the proceeds nature of the leases, the “uniform pricing

gimmick” employed by DGS, and the fact that every class lease was filtered through

the Bridgeport system allows the question of breach to be determined in “one single

stroke.” The principal requirement of Wal–Mart is merely a single common contention

that enables the class action “to generate common answers apt to drive the resolution

of the litigation.” Deepwater Horizon, 739 F.3d at 811. The answer being sought here is

whether Defendant breached the duty to market, owed to every member of the class,

by employing a 17.5% processing fee (or discount rate). Because the gas is aggregated

and fees applied to the aggregate, the answer will be yes or no for every underlying

member. In Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620, 626–27 (5th Cir.

1999), “the Fifth Circuit found that common issues did predominate when casino

employees became ill because of a malfunctioning ventilation system, because the

employees suffered the same injury, were exposed to the same alleged source of the

illness, were subject to the same federal law, and presented a common theory of

liability.” Frey v. First Nat. Bank Sw., 602 F. App'x 164, 172 (5th Cir. 2015) (citing

Mullen, 186 F.3d at 626–27). Here, all class members were subject to the same


                                            25
(allegedly improper) rate, subject to the same duty to market, and presented a common

theory of liability. Whether the 17.5% is labeled as a discounted sale or processing fee

does not change the duty owed to each class member. Because each class member

experienced the same injury from the same pricing mechanism, the Court finds that

breach can be determined on classwide basis.

          B. Damages can be determined on a classwide basis

      The second issue on remand is “whether damages can be ascertained on a

classwide basis.” Seeligson, 761 F. App'x 329, 337. “The legal requirement that class

members have all “suffered the same injury” can be satisfied by an instance of the

defendant's injurious conduct, even when the resulting injurious effects—the

damages—are diverse.” Deepwater Horizon, 739 F.3d at 810–11. The theory of damages

“must be consistent with [the] liability case,” and the district court is required to

“conduct a rigorous analysis [at the class certification stage] to determine whether that

is so.” Ludlow v. BP, P.L.C., 800 F.3d 674, 686 (5th Cir. 2015) (citing Comcast Corp. v.

Behrend, 133 S. Ct. 1426, 1433). “[The] model purporting to serve as evidence of

damages in [a] class action must measure only those damages attributable to that

theory.” Ludlow, 800 F.3d 674, 686. Plaintiffs’ theory is that Defendant breached the

duty to market by not receiving the price a reasonably prudent operator would have

received. The damages would accordingly be the difference between the rate a

reasonably prudent operator would have received and the rate employed by DEPCO,

which is then multiplied by the fractional royalty interest. And that is the “straight


                                           26
forward mathematical exercise” proposed by Plaintiffs. The only variable, if a jury were

to find Defendant liable, would be the rate a reasonably prudent operator would have

received. The remaining question is whether that rate can be determined classwide or

whether a well-by-well analysis is required.

      Because the fee applied across-the-board and a Plaintiff is not required to

demonstrate evidence of other sales to show an operator has violated the duty to

market, the Court finds that the reasonably prudent operator rate can be determined

on a classwide basis through generalized, classwide proof. The Court’s analysis is like

the preceding discussion of breach. “The implied covenant to reasonably market. .

.focuses on the behavior of the lessee rather than on evidence of other sales, and asks

whether the lessee acted as a reasonably prudent operator under the same or similar

facts and circumstances.” Hankins, 111 S.W.3d 69, 71 (citing Amoco Prod. Co., 622

S.W.2d at 567–68). On an individual level, a Plaintiff would put on evidence of what

a reasonably prudent operator would have received for the gas. When the pricing

mechanism is applied across the board, as here, then the same damages calculation can

be performed for every member. Defendant argues that the alternative rate cannot

possibly be deduced because it would be inappropriate to treat the gas as an aggregated

entity. Because Plaintiffs are not required to provide evidence of other sales, the Court

finds no reason that prevents a jury from being presented alternative rates for the class

as a whole. Defendant did not make individual determinations when applying the

17.5% and cannot now claim such practice as a necessity.


                                           27
      The proposed damages model covers only those damages arising from Plaintiffs’

theory of breach. “The first step in a damages study is the translation of the legal theory

of the harmful event into an analysis of the economic impact of that event.” Comcast Corp.,

133 S. Ct. at 1435. Once the Court has found that the alternative rate is susceptible

to class resolution, adjudicating breach and damages is relatively simple. If the theory

was applied to one plaintiff and one defendant, the damages would be the difference

between the price a reasonably prudent operator would have received and actual price

received, multiplied over the volume of sales and divided according to respective royalty

interests. Plaintiffs’ proposed formula merely inputs the payment data, readily

receivable from the TIPS accounting software and public data and calculates the

damage amount for each class member. The damages would be the sum of all the class

members damages combined. Because the Court finds that Plaintiffs are not precluded

as a matter of law from determining breach and damages on a classwide basis, it now

turns to whether the specific evidence provided by Plaintiffs supports a damages

determination classwide.

      The Court finds that Plaintiffs have provided sufficient evidence to calculate

class damages. Plaintiffs, relying on their expert Jane Kidd, assert that “alternative

processing fees attainable by DEPCO can and will be evaluated on a classwide basis

through the use of a computer model that relies only on the TIPS and pay history data

in the possession of DEPCO.” The TIPS data is the internal accounting system that

tracks the essential data that would show the amount produced and how much it was


                                            28
sold for. Transcript of Hearing on Motion to Reconsider Order Denying Class

Certification and Motion for Class for Class Certification at 29. The royalty data would

show the percentage of damages to each leaseholder. The only remaining data point

would be the rate a reasonably prudent operator would have received, which is a merits

question. Plaintiffs assert, and the Court agrees, that this would be a “straightforward

mathematical exercise.”

      Because the reasonably prudent operator rate is determinable classwide, and the

remaining data needed to calculate damages is readily attainable, the Court finds that

damages can be determined on a classwide basis.

          C. Statute of limitations and discovery rule inquiry do not predominate the

             common question

      In order to satisfy Rule 23(b), the court must determine whether “the questions

of law or fact common to class members predominate over any questions affecting only

individual members.” Seeligson, 761 F. App'x at 338 (citing FED. R. CIV. P. 23(b)(3)).

This “entails identifying the substantive issues that will control the outcome, assessing

which issues will predominate, and then determining whether the issues are common

to the class, a process that ultimately prevents the class from degenerating into a series

of individual trials.” Id. The question before the Court is “whether the applicable

statute of limitations and potential tolling questions would raise individual issues” that

would predominate over common questions such as breach and damages. See id. The

proposed class contains leases held by DEPCO and processed through BPS between


                                           29
January 1, 2008 and February 28, 2014. In Texas, there is a four-year statute of

limitation for breach of implied covenants. See HECI Expl. Co. v. Neel, 982 S.W.2d 881,

885 (Tex. 1998) (“Absent application of the discovery rule, a four-year statute of

limitations would bar the claims for breach of implied contractual covenants.”). Breach

of contract (for the express covenants) are also subject to a four-year statute of

limitations. Tex. Civ. Prac. & Rem. Code 16.004, 1.051. Because suit was filed on

October 24, 2014, all claims as of October 24, 2010 are timely. The question remains

whether the January 1, 2008 to October 23, 2010 claims are barred from class

certification due to the statute of limitations and tolling inquiry. Because Texas

employs a “categorical” approach to the discovery rule, individual issues do not

predominate. Because individual issues do not predominate, the 2008-10 leases are

included in the class certification.

       Texas employs a categorical approach to the discovery rule. The discovery rule

is a “limited exception” to the general rule that a cause of action accrues when a legal

injury is incurred. Archer v. Tregellas, 566 S.W.3d 281, 290 (Tex. 2018). The discovery

rule applies when the nature of the injury is inherently undiscoverable and the evidence

of injury is objectively verifiable. Id. An injury is inherently undiscoverable when it is

“unlikely to be discovered within the prescribed limitations period despite due

diligence.” Via Net v. TIG Ins. Co., 211 S.W.3d 310, 313–14 (Tex. 2006) (quoting

Wagner & Brown, Ltd. v. Horwood, 58 S.W.3d 732, 734–35 (Tex. 2001)). The

determination of whether an injury is inherently undiscoverable is made on a


                                           30
categorical basis rather than on the facts of the individual case. HECI Expl. Co., 982

S.W.2d at 886. We look not to whether particular lessors could have discovered their

injury with diligence, but whether the injury incurred by the lessors was “the type of

injury that could be discovered through the exercise of reasonable diligence.” Cf. Archer,

566 S.W.3d at 290 (citing BP Am. Prod. Co., 342 S.W.3d at 66). The next question is

whether Plaintiffs would be capable of providing evidence to establish the application

of the discovery rule on a classwide basis.

      Whether or not the 17.5% fee was “inherently undiscoverable” is a merits

question capable of classwide resolution. Whether the injury to the 2008–2010 leases

was inherently undiscoverable must be demonstrable by evidence “applicable to the

class as a whole” and be “subject to generalized proof.” Nichols, 675 F.2d at 676.

Common evidence will include the way Defendant shared royalty payment information

(pay stubs, standard contracts) and whether the terms of the GPPA were available to

the lessors. Even though only a specific portion of the class will need the discovery rule,

the evidence establishing whether the injury was inherently undiscoverable will be the

same across the board. Defendant cites Wagner & Brown, Ltd., 58 S.W.3d at 733, for

the proposition that, “In the case of claims for underpaid royalties from breach of oil

and gas leases, the Texas Supreme Court has declared categorically that the discovery

rule does not apply.” Defendant Response to Sup Mt’n at 16.

      Defendant reads Wagner too broadly and, in either case, it is readily

distinguishable from the case at bar. The issue presented in Wagner was “whether the


                                              31
discovery rule applies to oil and gas royalty owners' claims that the lease operator

deducted improper gas gathering and compression charges from the gas purchase

price.” Wagner & Brown, Ltd., 58 S.W.3d at 733. The case followed HECI, where the

Supreme Court of Texas rejected the application of the Discovery rule to a reservoir

damage claim because the appearance of wells on neighboring properties should have

alerted Plaintiffs that damage to the reservoir was possible. HECI Expl. Co., 982 S.W.2d

at 886. The plaintiffs in HECI accordingly had a duty to exercise diligence by inquiring

with the lessee. Id. In Wagner, the charges that were being challenged were consistently

listed on the royalty statements. Wagner & Brown, Ltd., 58 S.W.3d at 733. The Court

reiterated that “a royalty owner should exercise due diligence to determine whether

charges made against royalty payments are proper and reasonable.” Id. at 736. Because

the lessors were aware that a compression charge was being applied, they had a duty to

inquire if they suspected unfair practices. Id. If the lessees concealed the information

then that would give rise to fraudulent concealment, a different proceeding entirely. Id.

In this case, the GPPA was a private agreement between DGS and DEPCO that was

not publicly available. More importantly, the 17.5% charge was not listed on the

royalty statements provided by DEPCO. Nor does DEPCO claim that its handling of

business records differed between its lessors. Because the lessors had similar dealings

and interactions with DEPCO, the Court finds that the discovery rule inquiry will be

categorical and susceptible to “generalized, classwide proof.”




                                           32
      The fact that one of the named Plaintiffs allegedly was told about the 17.5%

during a phone call does not negate the discovery inquiry. The discovery rule asks about

the injury from an objective, not subjective, point of view. See HECI Expl. Co., 982

S.W.2d at 886. DEPCO can put forth that evidence in favor of its argument regarding

discoverability, but that again is a merits question and not for this stage of the

proceedings. Because Texas employs a categorical approach to the discovery rule,

statute of limitation and discovery rule inquiries do not predominate over common

questions.

          D. Plaintiffs have satisfied the necessary elements under Rule 23.

      The Court finds that Plaintiffs have carried the burden in showing that Class

Certification is proper. Between the Court’s first opinion and the Fifth Circuit’s review,

the issues regarding numerosity, superiority, typicality, and representativeness were

satisfied. On remand, the Court finds that breach and damages are susceptible to

classwide proof. Because Defendant applied the same pricing mechanism to every

member without regard to individual well characteristics, the Court finds that breach

can be decided on a classwide basis. Because Plaintiffs have identified a formula that

would adequately measure the alleged breach, the Court finds that damages are

similarly susceptible to classwide resolution. Because Texas employs a categorical

approach to the discovery rule, the Court finds that statute of limitations and discovery

inquiries do not predominate over the common question. Because Plaintiffs have




                                           33
satisfied the elements necessary for class certification under Rule 23, the Court

GRANTS the Supplemental Motion for Class Certification.

      SO ORDERED.

      Signed February 11th, 2020.




                                            ____________________________________
                                            ED KINKEADE
                                            UNITED STATES DISTRICT JUDGE




                                       34
